63 N.J. 7 (1973)
304 A.2d 196
WILLIAM WINTERS AND ALICE WINTERS, HIS WIFE, PLAINTIFFS-APPELLANTS,
v.
CITY OF JERSEY CITY, DEFENDANT-RESPONDENT AND CROSS-APPELLANT.
The Supreme Court of New Jersey.
Argued January 22, 1973.
Decided May 7, 1973.
Mr. Alan L. Krumholz argued the cause for the plaintiffs-appellants (Messrs. Pearlman, Krumholz & Horn, attorneys).
Mr. Daniel K. Van Dorn argued the cause for the defendant-cross-appellant (Messrs. Gleeson, Hansen & Pantages, attorneys).
PER CURIAM.
The plaintiff William Winters, joined by his wife Alice Winters, sued to recover damages for injuries *8 suffered by him while a patient at the Jersey City Medical Center, a hospital owned and operated by the defendant City of Jersey City. The plaintiffs received jury awards against the City which aggregated $60,000, $45,000 for William and $15,000 for Alice. The trial judge reduced the aggregate to $10,000, $7,500 for William and $2,500 for Alice, on the basis of N.J.S.A. 2A:53A-8 which provides that a nonprofit corporation "organized exclusively for hospital purposes" shall not be liable to respond for its negligence beyond the sum of $10,000. On cross-appeals, the Appellate Division sustained the judgment of liability and also sustained the trial judge's reduction of damages to $10,000. Judge Lynch concurred as to liability but dissented as to the reduction of damages. Winters v. City of Jersey City, 120 N.J. Super. 129, 135 (App. Div. 1972).
We agree with the Appellate Division's opinion insofar as it rejected the defendant's attack on the jury's finding of liability as well as its attack on the jury's measurement of damages. 120 N.J. Super. at 134-135; see Kent v. County of Hudson, 102 N.J. Super. 208, 224-225 (App. Div. 1968), aff'd, 53 N.J. 546 (1969); Cestero et al. v. Ferrara, 110 N.J. Super. 264 (App. Div. 1970), aff'd, 57 N.J. 497, 499 (1971). However, we are convinced that the Appellate Division erred in sustaining the trial court's reduction of the jury's awards to $10,000. We agree with the views expressed in the dissent (120 N.J. Super. at 135-154) and accordingly the judgment entered in the Appellate Division is:
Modified, with direction that judgment be entered pursuant to the jury's awards of $45,000 in favor of William Winters and $15,000 in favor of Alice Winters.
For modification  Chief Justice WEINTRAUB, Justices JACOBS, HALL, MOUNTAIN, and SULLIVAN, and Judges CONFORD and LEWIS  7.
Opposed  None.